     6:19-cv-03551-TMC           Date Filed 08/24/20   Entry Number 45       Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


 AIMEE MADDONNA, et al.


                    Plaintiff,

         v.
                                                  Case No. 6:19-cv-3551 (TMC)
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,


                    Defendants.


                              FEDERAL DEFENDANTS’ ANSWER

       Defendants United States Department of Health and Human Services (“HHS”);

Administration for Children and Families (“ACF”); Alex Azar, II, in his official capacity as

Secretary of HHS; and Lynn Johnson, in her official capacity as Assistant Secretary for ACF

(collectively the “Federal Defendants”), submit their Answer to the Complaint, ECF No. 1.

       Federal Defendants respond to the numbered paragraphs of the Complaint as follows:

       1.      Admitted that many children in foster care are vulnerable and many parents and

families who choose to care for these children provide a safe and loving home. Federal Defendants

otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in Paragraph 1.

       2.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 2.

       3.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 3.
     6:19-cv-03551-TMC          Date Filed 08/24/20       Entry Number 45        Page 2 of 18




       4.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 4.

       5.      Denied, except to admit that Federal Defendants provide funds to the State of South

Carolina pursuant to Title IV-E of the Social Security Act for the purposes provided in that statute

and implementing regulations.

       6.      Denied.

       7.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 7 concerning the actions of the State. As to the allegations

regarding Federal Defendants, denied.

       8.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 8 concerning the actions of the State. As to the allegations

regarding Federal Defendants, denied.

       9.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 9 concerning the actions of the State. As to the allegations

regarding Federal Defendants, denied.

       10.     Paragraph 10 consists of Plaintiff’s characterization of this lawsuit and the relief

requested, to which no response is required. To the extent a response may be deemed required,

Federal Defendants deny that Plaintiff is entitled to the relief sought.

       11.     Paragraph 11 consists of legal conclusions to which no response is required but, to

the extent a response is deemed required, is denied.

       12.     Paragraph 12 consists of legal conclusions to which no response is required but, to

the extent a response is deemed required, is denied.




                                                  2
     6:19-cv-03551-TMC            Date Filed 08/24/20     Entry Number 45        Page 3 of 18




        13.       Paragraph 13 consists of legal conclusions to which no response is required but, to

the extent a response is deemed required, is denied.

        14.       Paragraph 14 consists of legal conclusions to which no response is required but, to

the extent a response is deemed required, is denied.

        15.       Paragraph 15 consists of legal conclusions to which no response is required but, to

the extent a response is deemed required, is denied, except to admit that venue is proper in this

District as to the Federal Defendants assuming the truth of the allegations in the Complaint.

        Footnote 1 on page 4 consists of Plaintiff’s characterization of this lawsuit and one she

previously filed in this Court, to which no response is required.

        16.       Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 16, except to admit that Aimee Maddonna is the Plaintiff

in this action.

        17.       Denied.

        18.       Denied.

        19.       Denied.

        20.       Admitted.

        21.       Admitted.

        22.       Paragraph 22 consists of legal conclusions to which no response is required; to the

extent a response may be deemed required, Federal Defendants respectfully refer the Court to Title

IV-E of the Social Security Act for a complete and accurate statement of HHS and ACF’s statutory

duties and authorities under this program.

        23.       Admitted.




                                                   3
     6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 45       Page 4 of 18




       24.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 24, except to admit that Henry McMaster is Governor of

South Carolina.

       25.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 25, except to admit that Michael Leach is Director of the

South Carolina Department of Social Services.

       26.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 26.

       27.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 27.

       28.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 28.

       29.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 29.

       30.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 30, which makes certain assertions about provisions of

state law. Federal Defendants respectfully refer the Court to the cited regulations and statutes for

a complete and accurate statement of their contents.

       31.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 31, which makes certain assertions about provisions of

state law. Federal Defendants respectfully refer the Court to the cited regulations for a complete

and accurate statement of their contents.




                                                 4
     6:19-cv-03551-TMC          Date Filed 08/24/20    Entry Number 45        Page 5 of 18




       32.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 32, which makes certain assertions about provisions of

state law. Federal Defendants respectfully refer the Court to the cited regulations for a complete

and accurate statement of their contents.

       33.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 33, which makes certain assertions about provisions of

state law. Federal Defendants respectfully refer the Court to the cited regulations for a complete

and accurate statement of their contents.

       34.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 34, which makes certain assertions about provisions of

state law. Federal Defendants respectfully refer the Court to the cited regulations for a complete

and accurate statement of their contents.

       35.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 35, which makes certain assertions about provisions of

state law. Federal Defendants respectfully refer the Court to the cited regulations for a complete

and accurate statement of their contents.

       36.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 36, which makes certain assertions about unidentified

South Carolina policy.

       37.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 37, which makes certain assertions about South Carolina

policy. Federal Defendants respectfully refer the Court to the cited manual for a complete and

accurate statement of its contents.



                                                5
     6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 45        Page 6 of 18




       38.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 38, which makes certain assertions about South Carolina

policy. Federal Defendants respectfully refer the Court to the cited manual for a complete and

accurate statement of its contents.

       39.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 39, which makes certain assertions about provisions of

state law. Federal Defendants respectfully refer the Court to the cited regulations for a complete

and accurate statement of their contents.

       40.     The first sentence of Paragraph 40 is admitted. Federal Defendants lack knowledge

or information sufficient to form a belief about the truth of the allegations in the second sentence

of Paragraph 40, except to admit that HHS has issued grants to South Carolina pursuant to Title

IV-E of the Social Security Act.

       41.     Paragraph 41 is denied, except to admit that various provisions of federal law

govern the expenditure of grants to states under Title IV-E of the Social Security Act.

       42.     Paragraph 42 consists of legal conclusions to which no response is required; to the

extent a response may be deemed required, denied, except to admit that the cited regulation

contains the quoted text.

       43.     Paragraph 43 consists of legal conclusions to which no response is required; to the

extent a response may be deemed required, denied.

       44.     Paragraph 44 consists of legal conclusions to which no response is required; to the

extent a response may be deemed required, denied, except to admit that states are not prohibited

from using federal funds provided under Title IV-E of the Social Security Act to reimburse

religiously affiliated organizations for allowable expenditures.



                                                 6
     6:19-cv-03551-TMC          Date Filed 08/24/20    Entry Number 45        Page 7 of 18




       45.     Paragraph 45 consists of legal conclusions to which no response is required; to the

extent a response may be deemed required, denied, except to admit that the cited regulation

contains the quoted text.

       46.     Paragraph 46 consists of legal conclusions to which no response is required; to the

extent a response may be deemed required, denied, except to admit that Federal Defendants’

actions are governed by the U.S. Constitution.

       47.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 47.

       48.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 48.

       49.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 49.

       50.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 50.

       51.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 51.

       Footnotes 4, 5, and 6 on page 11 of the Complaint contain various factual assertions.

Federal Defendants lack knowledge or information sufficient to form a belief about the truth of

these assertions.

       52.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 52.

       53.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 53.



                                                 7
     6:19-cv-03551-TMC          Date Filed 08/24/20    Entry Number 45       Page 8 of 18




       54.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 54.

       55.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 55.

       56.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 56.

       57.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 57.

       58.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 58.

       59.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 59.

       60.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 60.

       Footnote 12 on page 14 of the Complaint contains various factual assertions. Federal

Defendants lack knowledge or information sufficient to form a belief about the truth of these

assertions.

       61.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 61.

       62.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 62.

       63.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 63.



                                                8
     6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 45          Page 9 of 18




       64.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 64. Federal Defendants respectfully refer the Court to the

cited Executive Order for a complete and accurate statement of its contents.

       65.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 65, which makes allegations about a provision of state

law. Federal Defendants respectfully refer the Court to the cited Executive Order for a complete

and accurate statement of its contents.

       66.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 66, which makes allegations about a provision of state

law. Federal Defendants respectfully refer the Court to the cited Executive Order for a complete

and accurate statement of its contents.

       67.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 67, which makes allegations about a provision of state

law. Federal Defendants respectfully refer the Court to the cited Executive Order for a complete

and accurate statement of its contents.

       68.     Federal Defendants deny the allegations in Paragraph 68, except to admit that in a

letter dated February 27, 2018, the Governor of South Carolina requested from HHS a specified

“deviation or waiver” from 45 C.F.R. § 75.300(c) and (d). Federal Defendants respectfully refer

the Court to that letter for a complete and accurate statement of its contents.

       69.     Paragraph 69 consists of legal conclusions to which no response is required; to the

extent a response may be deemed required, denied.

       70.     Paragraph 70 is denied, except to admit that on January 23, 2019, a letter from then-

Principal Deputy Assistant Secretary Wagner to Governor McMaster conveyed to South Carolina



                                                  9
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 45        Page 10 of 18




that a conditional exception from the religious non-discrimination requirements of 45 C.F.R. §

75.300(c) had been granted.

       71.     Denied.

       72.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 72.

       73.     Paragraph 73 is denied, except to admit that HHS issued a notice of proposed

rulemaking on November 19, 2019, at 84 Fed. Reg. 63,832; Federal Defendants respectfully refer

the Court to that publication for a complete and accurate statement of its contents.

       74.     Denied.

       75.     Paragraph 75 consists of a legal conclusion to which no response is required; to the

extent a response is deemed required, denied.

       76.     Paragraph 76 is denied, except to admit that HHS issued a notice of nonenforcement

on November 19, 2019, at 84 Fed. Reg. 63,809; Federal Defendants respectfully refer the Court to

that publication for a complete and accurate statement of its contents.

       77.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 77.

       78.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 78.

       79.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 79.

       80.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 80.




                                                10
    6:19-cv-03551-TMC          Date Filed 08/24/20    Entry Number 45       Page 11 of 18




       81.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 81.

       82.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 82.

       83.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 83.

       84.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 84.

       85.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 85.

       86.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 86.

       87.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 87.

       88.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 88.

       89.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 89.

       90.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 90.

       91.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 91.




                                                11
    6:19-cv-03551-TMC          Date Filed 08/24/20     Entry Number 45       Page 12 of 18




       92.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 92.

       93.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 93.

       94.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 94.

       95.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 95.

       96.      Denied.

       97.      Denied.

       98.      Paragraph 98 is denied, except that Federal Defendants lack knowledge or

information sufficient to form a belief about the truth of the allegations in the last sentence of

Paragraph 98.

       99.      Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 99.

       100.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 100.

       101.     Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 101, which makes certain assertions about South Carolina

policy. Federal Defendants respectfully refer the Court to the cited manual for a complete and

accurate statement of its contents.

       102.     Denied.

       103.     Denied.



                                                 12
     6:19-cv-03551-TMC         Date Filed 08/24/20      Entry Number 45        Page 13 of 18




        104.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 104, which makes certain assertions about state law.

Federal Defendants respectfully refer the Court to the cited regulation for a complete and accurate

statement of its contents.

        105.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 105, which makes certain assertions about state law.

        106.   Denied.

        107.   Denied, except that Federal Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 107 regarding the proportion of

LGBTQ youth in foster-care systems throughout the United States.

        108.   Denied.

        109.   In Paragraph 109, Plaintiff realleges the prior paragraphs as if fully stated therein.

Federal Defendants thus incorporate by reference here their answers to those paragraphs.

        110.   Paragraph 110 consists of legal conclusions to which no response is required.

        111.   Paragraph 111 consists of legal conclusions to which no response is required.

        112.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 112, which makes allegations about another party to this

litigation.

        113.   Denied.

        114.   Denied.

        115.   Denied.




                                                13
     6:19-cv-03551-TMC         Date Filed 08/24/20      Entry Number 45        Page 14 of 18




        116.   Federal Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 116, which makes allegations about another party to this

litigation.

        117.   Denied.

        118.   Denied.

        119.   Denied.

        120.   Denied.

        121.   Denied.

        122.   In Paragraph 122, Plaintiff realleges the prior paragraphs as if fully stated therein.

Federal Defendants thus incorporate by reference here their answers to those paragraphs.

        123.   Paragraph 123 consists of legal conclusions to which no response is required.

        124.   Paragraph 124 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, denied.

        125.   Paragraph 125 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, denied.

        126.   Paragraph 126 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, denied.

        127.   Paragraph 127 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, denied.

        128.   Paragraph 128 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, denied.

        129.   Paragraph 129 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, denied.



                                                14
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 45        Page 15 of 18




       130.    Paragraph 130 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, denied.

       131.    In Paragraph 131, Plaintiff realleges the prior paragraphs as if fully stated therein.

Federal Defendants thus incorporate by reference here their answers to those paragraphs.

       132.    Paragraph 132 consists of legal conclusions to which no response is required.

       133.    Paragraph 133 consists of legal conclusions to which no response is required.

       134.    Paragraph 134 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations in Paragraph

134, which makes allegations about another party to this litigation.

       135.    Paragraph 135 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations in Paragraph

135, which makes allegations about another party to this litigation.

       136.    Paragraph 136 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations in Paragraph

136, which makes allegations about another party to this litigation.

       137.    Paragraph 137 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations in Paragraph

137, which makes allegations about another party to this litigation.




                                                15
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 45        Page 16 of 18




       138.    Paragraph 138 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations in Paragraph

138, which makes allegations about another party to this litigation.

       139.    Paragraph 139 concerns a claim that has been dismissed by the Court and, therefore,

no response is required; to the extent a response may be deemed required, Federal Defendants lack

knowledge or information sufficient to form a belief about the truth of the allegations in Paragraph

139, which makes allegations about another party to this litigation.

       140.    In Paragraph 140, Plaintiff realleges the prior paragraphs as if fully stated therein.

Federal Defendants thus incorporate by reference here their answers to those paragraphs.

       141.    Denied.

       142.    Denied.

       143.    Denied.

       144.    In Paragraph 144, Plaintiff realleges the prior paragraphs as if fully stated therein.

Federal Defendants thus incorporate by reference here their answers to those paragraphs.

       145.    Paragraph 145 contains legal conclusions to which no response is required but, to

the extent a response is deemed required, is denied.

       146.    Denied.

       147.    Paragraph 147 contains legal conclusions to which no response is required but, to

the extent a response is deemed required, is denied.

       148.    Denied.




                                                16
    6:19-cv-03551-TMC             Date Filed 08/24/20       Entry Number 45        Page 17 of 18




          The final section of the Complaint, titled “Prayer for Relief,” consists of Plaintiff’s request

for relief, to which no response is required; to the extent a response is deemed required, Federal

Defendants deny that Plaintiff is entitled to the relief requested.

          Each and every allegation of the Complaint not heretofore expressly responded to is hereby

denied.

                                              DEFENSES

          1.     Plaintiffs lack standing to sue the Federal Defendants.

          2.     The Complaint fails to state a claim upon which relief can be granted.

          WHEREFORE, having answered, Federal Defendants pray that:

          1.     This Court enter judgment for Federal Defendants and dismiss this action with

prejudice; and

          2.     Federal Defendants be granted such further relief as the Court may deem just and

proper.




                                                    17
    6:19-cv-03551-TMC    Date Filed 08/24/20   Entry Number 45      Page 18 of 18




Dated: August 24, 2020               Respectfully submitted,

                                     ETHAN P. DAVIS
                                     Acting Assistant Attorney General

                                     PETER M. McCOY
                                     United States Attorney

                                      /s/ Christie V. Newman
                                     CHRISTIE V. NEWMAN (#5473)
                                     Assistant United States Attorney
                                     1441 Main Street, Suite 500
                                     Columbia, SC 29201
                                     Telephone: (803) 929-3021
                                     Email: Christie.Newman@usdoj.gov

                                     MICHELLE BENNETT
                                     Assistant Branch Director

                                     CHRISTOPHER A. BATES
                                     Senior Counsel to the Assistant Attorney General

                                     JAMES R. POWERS (TX Bar No. 24092989)*
                                     Trial Attorney
                                     Federal Programs Branch
                                     U.S. Department of Justice, Civil Division
                                     1100 L Street, NW
                                     Washington, DC 20005
                                     Telephone: (202) 353-0543
                                     Email: james.r.powers@usdoj.gov

                                     *Admitted pro hac vice

                                     Counsel for Federal Defendants




                                       18
